Detailed Action 
1. 	This office action is in response to the communicated dated 07 March 2022 concerning application number 16/717,912 effectively filed on 17 December 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Status of Claims 
3. 	Claims 1-28 are pending and are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 07 March 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive. 
	Applicant argues that Ranpura does not explicitly disclose or suggest the limitation that recites “the modular lead bore comprising a plurality of lead bore modules” (page 2 of the Arguments). Specifically, Applicant argues that Ranpura’s connector core subassemblies 110L / 110R / 155L / 155R results in four lead bores, not a single lead bore (page 2 of the Arguments). The Examiner respectfully disagrees, as the Ranpura reference is interpreted to have one overall lead bore comprising four different lead bore modules 110L / 110R / 155L / 155R. Although Ranpura’s lead bore modules 110L / 110R / 155L / 155R are stacked and Applicant’s lead bore modules are side-by-side, the Examiner respectfully submits that both Applicant and Ranpura’s lead bore modules have the same functional capability. Specifically, Ranpura’s lead bore module is fully capable of using the claimed elements of a lead bore passage way (lead opening 132 [0032, 0035, FIGS. 6A-6B, FIG. 7]), electrical contacts (header contacts 150 [0028, FIGS. 6A-6B]), seals (seals 140 [0028, FIG. 6B]), feedthrough assemblies (the feedthrough openings 120 are configured to couple the feedthrough pins 48 to the header contacts 150 [0039, FIGS. 6A-6B, FIG. 8, FIG.9]), and feedthrough pins (feedthrough pins 48 [0039, FIG. 8, FIG. 9]). Based on the described similarities, the Examiner respectfully maintains that Ranpura obviates the limitation that recites “the modular lead bore comprising a plurality of lead bore modules.”
	Applicant argues that Ranpura’s contact opening 120 cannot be a feedthrough assembly, as the structure that makes the contact opening 120 is the connector core subassembly 110L / 110R / 155L / 155R itself (pages 2-3 of the Arguments). The Examiner respectfully disagrees, as the contact opening 120 serves as a feedthrough assembly within the connector core subassemblies or lead bore modules 110L / 110R / 155L / 155R ([0039, FIGS. 6A-6B, FIG. 8, FIG. 9]). Specifically, the feedthrough pins 48 are guided through the contact openings 120 and are coupled to the header contacts 150 [0039, FIGS. 6A-6B, FIG. 8, FIG. 9]). Therefore, the Examiner respectfully maintains the interpretation of the contact opening 120 as a feedthrough assembly. 
	Applicant argues that it would be superfluous or unnecessary to combine Ranpura and Biggs to suggest the claimed hermetic feedthrough assembly. Specifically, Applicant states that Ranpura’s feedthrough 32 is a conventional type which is known to be hermetic (page 3 of the Arguments). Although Ranpura’s feedthrough 32 is hermetic, the Examiner respectfully submits that the modification was specifically directed towards Ranpura’s feedthrough assemblies or contact openings 120. As stated in the previous office action, the feedthrough assemblies were interpreted as the contact openings 120. Therefore, the Examiner respectfully maintains the combination of Ranpura and Biggs to suggest the hermetic feedthrough assembly. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 4, 5, 6, 9, 13, 14, 15, 18, 22, 23, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ranpura et al. (US 2015/0251011 A1) in view of Biggs (US 2009/0192578 A1).
Regarding claims 1 and 18, Ranpura teaches an implantable medical device and a method of constructing an implantable medical device (implantable medical device or IPG that comprises the improved lead connector assembly 100 [abstract, 0023-0024, 0038]), comprising: 
a housing enclosing medical device circuitry (an IPG housing such as element 30 encompasses the improved lead connector assembly 100 [0011, 0023-0024, 0038, FIG. 1, FIG. 4]); 
a modular lead bore hermetically and mechanically coupled to the housing (the lead opening or bore 132 is part of the connector core subassembly 155 that is designed to be hermetically sealed to other assemblies of the implantable medical device [abstract, 0035-0036, 0040, FIG. 6A]), the modular lead bore comprising:
 a plurality of lead bore modules (see the lead bore modules or connector core subassemblies 110 / 155 which are also referred to as “the connector core subassemblies 110L / 110R / 155L / 155R” [0035, 0037, 0038, FIGS. 6A-6B, FIG. 7]. The lead bore modules or connector core subassemblies 110 / 155 further comprise smaller module pieces such as the connector blocks 130 that defines a passageway 132 for receiving the lead 14 [0032-0033, FIG. 5, FIGS. 6A-6B, FIG. 7]), each lead bore module of the plurality of lead bore modules comprising a lead bore passageway (see the lead opening 132 of the connector blocks 130 located on connector core subassemblies 110 / 155 [0032, 0035, FIGS. 6A-6B, FIG. 7]) and a feedthrough passageway (the connector core subassemblies 155 comprises a feedthrough passageway or recesses 116 which are configured to receive the ends of the feedthrough pins 48. The feedthrough pins 48 are further guided to the feedthrough openings or contact openings 120 to be electrically coupled with the header contacts 150 [0039, FIGS. 6A-6B, FIG. 8, FIG. 9]); 
a plurality of electrical contacts (series of header contacts 150 [0028, FIGS. 6A-6B]. Each of the header contacts 150 are composed of a rigid conductive body 150a and a conductive spring 150b [0028, FIGS. 6A-6B]), each electrical contact of the plurality of electrical contacts being aligned to the lead bore passageway of each corresponding lead bore module (the header contacts 150 are aligned within the lead bore passageway 132 of each of the corresponding connector core subassemblies 155L / 155R [FIGS. 6A-6B, FIG. 7, FIG. 8]); 
a plurality of seals (the series of seals 140 which comprise a flange 140a [0028, FIG. 6B]), where each seal of the plurality is present within the lead bore passageway of each corresponding lead bore module and between electrical contacts (figure 6B and figure 7 demonstrate the series of seals 140 aligned within the lead opening or bore 132 of each of the corresponding connector core subassemblies 155L / 155R [0028, 0032]. Furthermore, figure 6B shows the seals 140 between each of the electrical contacts 150 [0028, 0032]); 
a plurality of feedthrough assemblies (the feedthrough assemblies or contact openings 120 for the feedthrough pins 48 [0039, FIG. 8, FIG. 9]), each feedthrough assembly of the plurality of feedthrough assemblies being present within the feedthrough passageway of each corresponding lead bore module (the contact openings 120 can be found within the feedthrough passageway or recesses 116 of each of the corresponding connector core subassemblies 155L / 155R [0039, FIG. 6A, FIG. 7, FIG. 8, FIG. 9]);
 and a plurality of feedthrough pins (the feedthrough pins 48 [0039, FIG. 8, FIG. 9]), with each feedthrough pin of the plurality of feedthrough pins passing through the feedthrough assembly of each corresponding lead bore module (the feedthrough pins 48 are connected to the header contacts 150 via the feedthrough openings or contacts openings 120 [0039, FIG. 8, FIG. 9]), each feedthrough pin being electrically coupled to the electrical contact of each corresponding lead bore module and the medical device circuitry (the feedthrough pins 48 are connected to the header contacts 150 of each of the corresponding connector core subassemblies 155L / 155R [0039, FIG. 8, FIG. 9]).
Ranpura does not explicitly teach a plurality of lead bore modules that are hermetically coupled together; and
 the plurality of feedthrough assemblies to be hermetic feedthrough assemblies. 
The prior art by Biggs is analogous to Ranpura, as they both teach connection assemblies for an implantable device ([abstract]). 
Biggs teaches the plurality of feedthrough assemblies to be hermetic feedthrough assemblies (feedthrough assemblies 330 / 380 which are hermetically welded to a base plate [0003, 0018, 0061-0062]). 
Biggs does not explicitly teach the plurality of lead bore modules being hermetically coupled together. However, Biggs teaches the process of hermetically joining structures, specifically the individual bores to the base plate through the process of welding ([0014-0015, claim 29]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to hermetically join Ranpura’s lead bore modules together using Biggs’ process of welding. Hermetically joining the bores together may speed up the process of assembling the lead bore modules within the housing, as the lead bore modules would all be connected as a unitary component when being inserted into the housing. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ranpura’s feedthrough assemblies to comprise hermetic feedthrough assemblies, as taught by Biggs. The advantage of such modification may decrease the amount of time needed to form the feedthrough assembly, as all portions of the feedthrough assembly would be welded into place. 
Regarding claims 4 and 22, Ranpura teaches a header defining a lead bore opening that is aligned with the lead bore passageway of the plurality of lead bore modules (the improved lead connector assembly 110 which comprises the lead bore passageway or lead opening 132 is aligned inside the IPG’s header 28 [0023-0024, 0032, 0038, FIG. 2, FIG. 5, FIG. 6A]. Specifically, the IPG’s header 28 is overmolded to the lead connector assembly 100 / 110 [0023-0024, 0040]), the header being coupled to the housing ([0023-0024, 0038, 0040]). Additionally, Biggs teaches a header defining a lead bore opening that is aligned with the lead bore passageway of the plurality of lead bore modules (header 100 which comprises the opening of the lead bores 210 / 215 [abstract, 0050, FIG. 1]), the header being coupled to the housing (the header assembly 100 is coupled with the housing 22 as seen on figure 1 [0043, 0047]).
Regarding claim 5 and 23, Biggs teaches wherein the lead bore passageway comprises a tube that extends from the lead bore opening of the header to the lead bore module, the tube being coupled directly to a first lead bore module of the plurality (see tubular bodies leading from the openings of the bores 210 / 215 demonstrated on [FIG. 8 or FIG. 9]. The tubular bodies are coupled with the lead bore modules which contains the electrical components, such as the terminals 220 / 230 or feedthrough wires 142 / 146 of the lead bores 210 / 215 [FIG. 8, FIG. 9]).
Regarding claim 6, Ranpura in view of Biggs suggests the implantable medical device of claim 5. Ranpura and Biggs do not explicitly disclose wherein the tube is welded to the first lead bore module. However, Biggs teaches the process of welding the tubular body to structures such as the base plate ([0050-0051]). The lead bore modules which contain the wires and conductive terminals are also integrally formed with the base plate ([0050-0051]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to weld the tubular body not only to the base plate, but also to the lead bore modules that are integrally formed on the base the plate. The advantage of such modification may allow for an easier assembly of the device, as the components would be unitary rather than separate. 
Regarding claim 9, Ranpura teaches an implantable medical system ([abstract]), comprising:
an implantable medical device (implantable medical device or IPG that comprises the improved lead connector assembly 100 [abstract, 0023-0024, 0038]) that comprises a housing enclosing medical device circuitry (an IPG housing such as element 30 encompasses the improved lead connector assembly 100 [0011, 0023-0024, 0038, FIG. 1, FIG. 4]); 
a modular lead bore hermetically and mechanically coupled to the housing (the lead opening or bore 132 is part of the connector core subassembly 155 that is designed to be hermetically sealed to other assemblies of the implantable medical device [abstract, 0035-0036, 0040, FIG. 6A]), the modular lead bore comprising:
 a plurality of lead bore modules (see the lead bore modules or connector core subassemblies 110 / 155 which are also referred to as “the connector core subassemblies 110L / 110R / 155L / 155R” [0035, 0037, 0038, FIG. 6A-6B, FIG. 7]. The lead bore modules or connector core subassemblies 110 / 155 further comprise smaller module pieces such as the connector blocks 130 that defines a passageway 132 for receiving the lead 14 [0032-0033, FIG. 5, FIGS. 6A-6B, FIG. 7]), each lead bore module of the plurality of lead bore modules comprising a lead bore passageway (see the lead opening 132 of the connector blocks 130 located on connector core subassemblies 110 / 155 [0032, 0035, FIGS. 6A-6B, FIG. 7]) and a feedthrough passageway (the connector core subassemblies 155 comprises a feedthrough passageway or recesses 116 which are configured to receive the ends of the feedthrough pins 48. The feedthrough pins 48 are further guided to the feedthrough openings or contact openings 120 to be electrically coupled with the header contacts 150 [0039, FIGS. 6A-6B, FIG. 8, FIG. 9]); 
a plurality of electrical contacts (series of header contacts 150 [0028, FIGS. 6A-6B]. Each of the header contacts 150 are composed of a rigid conductive body 150a and a conductive spring 150b [0028, FIGS. 6A-6B]), each electrical contact of the plurality of electrical contacts being aligned to the lead bore passageway of each corresponding lead bore module (the header contacts 150 are aligned within the lead bore passageway 132 of each of the corresponding connector core subassemblies 155L / 155R [FIGS. 6A-6B, FIG. 7, FIG. 8]); 
a plurality of seals (the series of seals 140 which comprise a flange 140a [0028, FIG. 6B]), where each seal of the plurality is present within the lead bore passageway of each corresponding lead bore module and between electrical contacts (figure 6B and figure 7 demonstrate the series of seals 140 aligned within the lead opening or bore 132 of each of the corresponding connector core subassemblies 155L / 155R [0028, 0032]. Furthermore, figure 6B shows the seals 140 between each of the electrical contacts 150 [0028, 0032]); 
a plurality of feedthrough assemblies (the feedthrough assemblies or contact openings 120 for the feedthrough pins 48 [0039, FIG. 8, FIG. 9]), each feedthrough assembly of the plurality of feedthrough assemblies being present within the feedthrough passageway of each corresponding lead bore module (the contact openings 120 can be found within the feedthrough passageway or recesses 116 of each of the corresponding connector core subassemblies 155L / 155R [0039, FIG. 6A, FIG. 7, FIG. 8, FIG. 9]);
 and a plurality of feedthrough pins (the feedthrough pins 48 [0039, FIG. 8, FIG. 9]), with each feedthrough pin of the plurality of feedthrough pins passing through the feedthrough assembly of each corresponding lead bore module (the feedthrough pins 48 are connected to the header contacts 150 via the feedthrough openings or contacts openings 120 [0039, FIG. 8, FIG. 9]), each feedthrough pin being electrically coupled to the electrical contact of each corresponding lead bore module and the medical device circuitry (the feedthrough pins 48 are connected to the header contacts 150 of each of the corresponding connector core subassemblies 155L / 155R [0039, FIG. 8, FIG. 9]); and 
the implantable medical system further comprising an implantable medical lead (lead 14 [0033, FIG. 1, FIGS. 6A-6B]) having a proximal end with proximal connectors (proximal contacts 22 [0033, FIG. 1, FIGS. 6A-6B]) and a distal end with electrodes (electrodes 16 on the distal end of the lead 14 [FIG. 1, 0004, 0041]), with the proximal connectors being electrically coupled to corresponding distal electrodes (the proximal contacts 22 are connected to the electrodes 16 via the signal wires 20 [0004, FIG. 1]), and with each proximal connector being coupled to the electrical contact of a corresponding lead bore module of the plurality of lead bore modules (the proximal contacts 22 are connected to the header contacts 150 on the corresponding connector core subassemblies 155L / 155R [0004, 0033, FIGS. 6A-6B, FIG. 7]).
Ranpura does not explicitly teach a plurality of lead bore modules that are hermetically coupled together; and
 the plurality of feedthrough assemblies to be hermetic feedthrough assemblies. 
The prior art by Biggs is analogous to Ranpura, as they both teach connection assemblies for an implantable device ([abstract]). 
Biggs teaches the plurality of feedthrough assemblies to be hermetic feedthrough assemblies (feedthrough assemblies 330 / 380 which are hermetically welded to a base plate [0003, 0018, 0061-0062]). 
Biggs does not explicitly teach the plurality of lead bore modules being hermetically coupled together. However, Biggs teaches the process of hermetically joining structures, specifically the individual bores to the base plate through the process of welding ([0014-0015, claim 29]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to hermetically join Ranpura’s lead bore modules together using Biggs’ process of welding. Hermetically joining the bores together may speed up the process of assembling the lead bore modules within the housing, as the lead bore modules would all be connected as a unitary component when being inserted into the housing. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ranpura’s feedthrough assemblies to comprise hermetic feedthrough assemblies, as taught by Biggs. The advantage of such modification may decrease the amount of time needed to form the feedthrough assembly, as all portions of the feedthrough assembly would be welded into place. 
Regarding claim 13, Ranpura teaches a header defining a lead bore opening that is aligned with the lead bore passageway of the plurality of lead bore modules (the improved lead connector assembly 110 which comprises the lead bore passageway or lead opening 132 is aligned inside the IPG’s header 28 [0023-0024, 0032, 0038, FIG. 2, FIG. 5, FIG. 6A]. Specifically, the IPG’s header 28 is overmolded to the lead connector assembly 100 / 110 [0023-0024, 0040]), the header being coupled to the housing ([0023-0024, 0038, 0040]). Additionally, Biggs teaches a header defining a lead bore opening that is aligned with the lead bore passageway of the plurality of lead bore modules (header 100 which comprises the opening of the lead bores 210 / 215 [abstract, 0050, FIG. 1]), the header being coupled to the housing (the header assembly 100 is coupled with the housing 22 as seen on figure 1 [0043, 0047]).
Regarding claim 14, Biggs teaches wherein the lead bore passageway comprises a tube that extends from the lead bore opening of the header to the lead bore module, the tube being coupled directly to a first lead bore module of the plurality (see tubular bodies leading from the openings of the bores 210 / 215 demonstrated on [FIG. 8 or FIG. 9]. The tubular bodies are coupled with the lead bore modules which contains the electrical components, such as the terminals 220 / 230 or feedthrough wires 142 / 146 of the lead bores 210 / 215 [FIG. 8, FIG. 9]).
Regarding claim 15, Ranpura in view of Biggs suggests the implantable medical system of claim 14. Ranpura and Biggs do not wherein the tube is welded to the first lead bore module. However, Biggs teaches the process of welding the tubular body to structures such as the base plate ([0050-0051]). The lead bore modules which contain the wires and conductive terminals are also integrally formed with the base plate ([0050-0051]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to weld the tubular body not only to the base plate, but also to the lead bore modules that are integrally formed on the base the plate. The advantage of such modification may allow for an easier assembly of the device, as the components would be unitary rather than separate. 
Regarding claims 26, 27, and 28, Ranpura teaches wherein the plurality of lead bore modules are hermetically coupled together to form a single lead bore passageway, where the lead bore passageways of each lead bore module of the plurality are aligned to collectively form the single lead bore passageway (please see the previous hermetical coupling modification of the lead bore modules [see claims 1, 9, and 18 above]. Within claims 1, 9, and 18, the lead bore modules or connector core subassemblies 110 / 155 / 110L / 100R/ 155L / 155R were stated to further comprise smaller module pieces or connector blocks 130 that define a single passageway or opening 132 for receiving the lead 14 [0032-0033, FIG. 5, FIGS. 6A-6B, FIG. 7]. Figures 5 and 6A-6B show an individual view of the connector block 130, while figure 7 shows the plurality of connector blocks 130 aligned to form the single passageway). 

7. 	Claims 2, 7, 10, 11, 16, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ranpura et al. in view of Biggs, and further in view of Fisk et al. (US 7,812,691 B1). 
Regarding claim 2, Ranpura in view of Biggs suggests the implantable medical device of claim 1. Ranpura and Biggs do not explicitly teach wherein the lead bore modules are welded together. However, Biggs teaches the process of hermetically joining structures through welding. For example, the individual bores are joined to the base plate through the process of welding ([014-015, claim 29]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to use the process of welding to join the lead bore modules together. The advantage of such modification may speed up the process of assembling the bores within the housing, as the bores would all be connected as a unitary component when being inserted into the housing. 
Ranpura and Biggs do not explicitly teach wherein the lead bore modules are constructed of a metal. 
The prior art by Fisk is analogous to Ranpura and Biggs, as they all teach medical devices comprising hermetic sealing, feedthrough assemblies and bores (Fisk: [abstract, column 3 lines 53-65]). 
Fisk teaches wherein the lead bore modules are constructed of a metal ([column 3 lines 53-65]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the bores suggested by Ranpura in view of Biggs to be made of metal, as taught by Fisk. The advantage of such material will improve the biocompatibility of the bores when used in the biological system (see [column 4, lines 11-24] within the reference by Fisk). 
Regarding claims 7 and 24, Fisk teaches wherein each hermetic feedthrough assembly comprises a filtering capacitor creating a capacitive coupling between the pin and a body of the corresponding lead bore module (filter capacitor 14 [column 7 lines 40-63]).
Regarding claims 10 and 19, Ranpura in view of Biggs suggests the implantable medical system of claim 9 and the method of claim 18. Ranpura and Biggs do not explicitly teach wherein the lead bore modules are constructed of a metal. 
The prior art by Fisk is analogous to Ranpura and Biggs, as they all teach medical devices comprising hermetic sealing, feedthrough assemblies and bores (Fisk: [abstract, column 3 lines 53-65]). 
Fisk teaches wherein the lead bore modules are constructed of a metal ([column 3 lines 53-65]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the bores suggested by Ranpura in view of Biggs to be made of metal, as taught by Fisk. The advantage of such material will improve the biocompatibility of the bores when used in the biological system (see [column 4, lines 11-24] within the reference by Fisk). 
Regarding claims 11 and 20, Ranpura in view of Biggs and Fisk suggests the implantable medical system of claim 10 and the method of claim 19. Ranpura, Biggs, and Fisk do not explicitly teach where the lead bore modules are welded together. However, Biggs teaches the process of hermetically joining structures. For example, the individual bores are joined to the base plate through the process of welding ([014-015, claim 29]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to use the process of welding to join the bores together. The advantage of such modification may speed up the process of assembling the bores within the housing, as the bores would all be connected as a unitary component when being inserted into the housing. 
Regarding claim 16, Fisk teaches wherein each hermetic feedthrough assembly comprises a filtering capacitor creating a capacitive coupling between the pin and a body of the corresponding lead bore module (filter capacitor 14 [column 7 lines 40-63]).

8. 	Claims 3, 8, 12, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ranpura et al. in view of Biggs, and further in view of Sommer et al. (US 2012/0165902 A1).
Regarding claim 3, Ranpura in view of Biggs suggests the implantable medical device of claim I. Ranpura and Biggs do not explicitly teach wherein each hermetic feedthrough assembly comprises a glass collar within the corresponding feedthrough -2-passageway, each glass collar being bonded against the corresponding lead bore module and the corresponding feedthrough pin.
The prior art by Sommer is analogous to Ranpura and Biggs, as they both teach hermetically sealed implantable devices with feedthrough assemblies ([abstract]). 
Sommer teaches wherein each hermetic feedthrough assembly comprises a glass collar within the corresponding feedthrough passageway, each glass collar being bonded against the corresponding lead bore module and the corresponding feedthrough pin ([claim 4]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the hermetic feedthrough assembly suggested by Ranpura in view of Biggs to comprise a glass collar, as taught by Sommer. The advantage of such modification will provide insulation to the feedthrough pins (see [claim 4] within the reference by Sommer). 
Regarding claim 8, Sommer teaches wherein each hermetic feedthrough assembly comprises a ferrule that contacts a body of the corresponding lead bore module (ferrule 512 which is welded to a contact member 482 found within the bore 158 [0030, 0037]).
Regarding claim 12, Ranpura in view of Biggs suggests the implantable medical system of claim 9. Ranpura and Biggs do not explicitly teach wherein the hermetic feedthrough assembly comprises a glass collar within the feedthrough passageway, the glass collar being bonded against the lead bore module and the feedthrough pin.
The prior art by Sommer is analogous to Ranpura and Biggs, as they both teach hermetically sealed implantable devices with feedthrough assemblies ([abstract]). 
Sommer teaches wherein each hermetic feedthrough assembly comprises a glass collar within the feedthrough passageway, the glass collar being bonded against the corresponding lead bore module and the corresponding feedthrough pin ([claim 4]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the hermetic feedthrough assembly suggested by Ranpura in view of Biggs to comprise a glass collar, as taught by Sommer. The advantage of such modification will provide insulation to the feedthrough pins (see [claim 4] within the reference by Sommer). 
Regarding claim 17, Sommer teaches wherein each hermetic feedthrough assembly comprises a ferrule that contacts a body of the corresponding lead bore module (ferrule 512 which is welded to a contact member 482 found within the bore 158 [0030, 0037]).
Regarding claim 21, Ranpura in view of Biggs suggests the method of claim 18. Ranpura and Biggs do not explicitly teach wherein each hermetic feedthrough assembly comprises a glass collar within the feedthrough passageway, the glass collar being bonded against the lead bore module and the feedthrough pin.
The prior art by Sommer is analogous to Ranpura and Biggs, as they both teach hermetically sealed implantable devices with feedthrough assemblies ([abstract]). 
Sommer teaches wherein each hermetic feedthrough assembly comprises a glass collar within the feedthrough passageway, the glass collar being bonded against the corresponding lead bore module and the corresponding feedthrough pin ([claim 4]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the hermetic feedthrough assembly suggested by Ranpura in view of Biggs to comprise a glass collar, as taught by Sommer. The advantage of such modification will provide insulation to the feedthrough pins (see [claim 4] within the reference by Sommer). 
Regarding claim 25, Sommer teaches wherein each hermetic feedthrough assembly comprises a ferrule that contacts a body of the corresponding lead bore module (ferrule 512 which is welded to a contact member 482 found within the bore 158 [0030, 0037-0038]).

Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
 10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792